SMITH, Chief Justice.
 This is purely a fact case, tried to the court without a jury. The trial judge filed no written findings of fact, nor conclusions of law, and none was requested. In such case it will be presumed that the trial court found every fact necessary to sustain the judgment, and such facts will be given effect in determining the appeal, if supported by any evidence. We cannot say upon the record that there was no evidence to support the presumed findings, and the judgment must therefore be affirmed.